DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 01/30/2020 and 11/25/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
No priority claim has been filed. The effective filing date of the instant application of 11/22/2019 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by In view of Jepsen (USPN 9730649 B1; Pat.Date 08/15/2017; Fil.Date 09/13/2016).
nd ¶) therefore an optical tomography system. Jepsen is also teaching that the optical system is comprising: an infrared laser configured to generate an infrared illumination signal for illuminating tissue, the infrared illumination signal having a narrow-band infrared wavelength (Fig. 1 and col.3 6th ¶ infrared laser diode 105, wherein “IR emitter 105 is an infrared laser diode that emits monochromatic infrared light” with “Monochromatic light may be defined as light within a 4 nm frequency band”, illuminating the tissue “diffuse medium 130” via IR director 103 via display 110 (col.3 7th ¶)); an optical structure configured to facilitate an interference of an infrared reference beam and received infrared light having the narrow-band infrared wavelength (Fig. 1 complex IR emitter 155 with IR director 153 and col.6 3rd ¶ to col.7 1st ¶  emitter 155 providing the reference beam and IR director facilitating the interference of the IR reference front 175 and the incident beam 143 “The phase of exit signal 143 can also be determined by analyzing the amplitude of different pixel groups that show interference patterns of exit signal 143 interfering with reference wavefront 157”, wherein col.4 last ¶ “IR emitter 155 emits an infrared light that shares the same characteristics as the infrared light emitted by IR emitter 105. IR emitter 105 and IR emitter 155 may be identical emitters” with col.3 6th ¶ infrared laser diode 105, wherein “IR emitter 105 is an infrared laser diode that emits monochromatic infrared light” with “Monochromatic light may be defined as light within a 4 nm frequency band”); an image sensor configured to receive the interference of the infrared reference beam and the received infrared light from the optical structure (Fig.1 and col.3 3rd ¶ and col. 6 2nd ¶ with image pixel array 170 capturing the amplitude and phase of the interference between signals such as “The interference patterns created by the interference of exit signal 143 and reference wavefront 157 will be recorded by the image pixel array 170”); an ultrasound emitter (Fig. 1 and col.4 2nd ¶ ultrasonic emitter 115 with “the ultrasonic emitter 115 is configured to focus an ultrasonic signal to a voxel within the human body”); and processing logic (Fig. 1 processing logic 101) configured to cause the optical tomography system to execute operation comprising: illuminating tissue with the infrared illumination signal (Fig. 1 controlling laser IR emitter 105 via “output X3” in col.15 5th ¶); capturing, with the image sensor, a base holographic infrared image of a first interference of a base infrared exit signal and the infrared reference beam (Fig. 1 and col.5 5th ¶ with control via input/output X5 “The electronic shutter can be actuated by processing logic 101 via input/output X5. Input/output X5 may include digital input/output lines as well as a data bus. Image pixel array 170 is communicatively coupled to processing logic 101 to send the captured infrared images to processing logic 101 for further processing” with col.6 3rd ¶ to col.7 1st ¶ “image pixel array 170 may initiate two image captures“ “The first image capture measures the amplitude of exit signal 143 by measuring the infrared light from exit signal 143 interfering with the light from reference wavefront 157 while the directional ultrasonic emitter 115 of FIG. 1 is off”); directing, with the ultrasound emitter, an ultrasonic signal to a particular voxel of the tissue (Fig. 1 and col.4 2nd ¶ processing logic 101 “is coupled to drive directional ultrasonic emitter 115 to focus ultrasonic signal 117” and “to focus an ultrasonic signal to voxel 133 in three-dimensional diffuse medium 130” via “output X1”); capturing, with the image sensor, a holographic infrared image of a second interference of an unshifted infrared exit signal and the infrared reference beam while the ultrasonic signal is directed to the particular voxel (Fig. 1 and col.5 5th ¶ with control via input/output X5 “The electronic shutter can be actuated by processing logic 101 via input/output X5. Input/output X5 may include digital input/output lines as well as a data bus. Image pixel array 170 is communicatively coupled to processing logic 101 to send the captured infrared images to processing logic 101 for further processing” with col.6 3rd ¶ to col.7 1st ¶ “image pixel array 170 may initiate two image captures” “The second image capture measures the interference of reference wavefront 157 with exit signal 143 when directional ultrasonic emitter 115 is activated and focused on voxel 133”); and 36Attorney Docket No.: OPENWP 118 generating an intensity value for the particular voxel based on a difference between the base holographic infrared image and the holographic infrared image (col.6 3rd ¶ to col.7 1st 
Regarding the dependent claims 2-3, all the elements of these claims are instantly anticipated by Jepsen. 
Regarding claim 2, as discussed above, Jepsen teaches the first holographic image being captured as the base holographic infrared image is captured while the ultrasound emitter is de-activated (Fig. 1 and col.5 5th ¶ with control via input/output X5 “The electronic shutter can be actuated by processing logic 101 via input/output X5. Input/output X5 may include digital input/output lines as well as a data bus. Image pixel array 170 is communicatively coupled to processing logic 101 to send the captured infrared images to processing logic 101 for further processing” with col.6 3rd ¶ to col.7 1st ¶ “image pixel array 170 may initiate two image captures" “The first image capture measures the amplitude of exit signal 143 by measuring the infrared light from exit signal 143 interfering with the light from reference wavefront 157 while the directional ultrasonic emitter 115 of FIG. 1 is off”).
Regarding claim 3, as discussed above, Jepsen teaches the first and second holographic imaged as captured as wherein the base infrared exit signal is the infrared illumination signal exiting the tissue while the ultrasound emitter is de- activated, and wherein the unshifted infrared exit signal is the infrared illumination signal exiting the tissue while the ultrasound emitter is directed to the particular voxel (Fig. 1 and col.5 5th ¶ with control via input/output X5 “The electronic shutter can be actuated by processing logic 101 via input/output X5. Input/output X5 may include digital input/output lines as well as a data bus. Image pixel array 170 is communicatively coupled to processing logic 101 to send the captured infrared images to processing logic 101 for further processing” with col.6 3rd ¶ to col.7 1st ¶ “image pixel array 170 
Regarding independent claim 4, Jensen teaches, as discussed above, a device (Title and abstract) comprising an infrared light source configured to generate an infrared illumination signal for illuminating tissue (Fig. 1 and col.3 6th ¶ infrared laser diode 105, wherein “IR emitter 105 is an infrared laser diode that emits monochromatic infrared light” with “Monochromatic light may be defined as light within a 4 nm frequency band”, illuminating the tissue “diffuse medium 130” via IR director 103 via display 110 (col.3 7th ¶)); an optical structure configured to facilitate an interference of an infrared reference beam and an infrared exit signal, wherein the infrared exit signal is the infrared illumination signal exiting the tissue (Fig. 1 complex IR emitter 155 with IR director 153 and col.6 3rd ¶ to col.7 1st ¶  emitter 155 providing the reference beam and IR director facilitating the interference of the IR reference front 175 and the incident beam 143 “The phase of exit signal 143 can also be determined by analyzing the amplitude of different pixel groups that show interference patterns of exit signal 143 interfering with reference wavefront 157”), and wherein the infrared reference beam has a same infrared wavelength as the infrared illumination signal (col.4 last ¶ “IR emitter 155 emits an infrared light that shares the same characteristics as the infrared light emitted by IR emitter 105. IR emitter 105 and IR emitter 155 may be identical emitters”); and an image pixel array configured to capture holographic infrared images of the interference of the infrared reference beam and the infrared exit signal (Fig. 1 image pixel array 110 and col.5 5th ¶ with control via input/output X5 “The electronic shutter can be actuated by processing logic 101 via input/output X5. Input/output X5 may include digital input/output lines as well as a data bus. Image pixel array 170 is communicatively coupled to processing logic 101 to send the captured infrared images to rd ¶ to col.7 1st ¶ “image pixel array 170 may initiate two image captures “ with “The first image capture measures the amplitude of exit signal 143 by measuring the infrared light from exit signal 143 interfering with the light from reference wavefront 157 while the directional ultrasonic emitter 115 of FIG. 1 is off” and “The second image capture measures the interference of reference wavefront 157 with exit signal 143 when directional ultrasonic emitter 115 is activated and focused on voxel 133” and col.6 3rd ¶ to col.7 1st ¶ “Therefore, after the difference between the first and second image capture with the initial holographic pattern driven onto display 110 is calculated, the initial holographic pattern may be iterated to determine if a second holographic pattern driven on display 110 generates an even greater difference (measured by amplitude and/or phase) between a first and second image capture”).

Regarding the dependent claims 5-10, 12, all the elements of these claims are instantly anticipated by Jepsen.
Regarding claim 5, Jepsen teaches, as discussed above, an ultrasonic emitter configured to direct a series of ultrasonic signals to a series of voxels in the tissue corresponding with the image pixel array capturing the interferences of the infrared reference beam with the infrared exit signal (col.4 2nd ¶ “Processing logic 101 is coupled to drive directional ultrasonic emitter 115 to focus ultrasonic signal 117 to different locations in three-dimensional space via output X1, in the illustrated embodiment. The directional ultrasonic emitter 115 can be driven to focus an ultrasonic signal to voxel 133 in three-dimensional diffuse medium 130, for example”).
Regarding claim 6, Jepsen teaches, as discussed above, at least one of the holographic infrared images is a base holographic infrared image captured while the ultrasonic signal is not propagating through the tissue (col.6 3rd ¶ to col.7 1st ¶ “image pixel array 170 may initiate two image captures “ with “The first image capture measures the amplitude of exit signal 143 by measuring the infrared light from exit signal 143 interfering with the light from reference wavefront 
Regarding claim 7, as discussed for claim 1, Jepsen teaches processing logic configured to receive the holographic infrared images, wherein the processing logic is configured to generate a series of intensity values corresponding to the series of voxels, wherein each intensity value is generated based on a difference between the base holographic infrared image and a particular holographic infrared image corresponding with a particular voxel (with varying the position of the voxel 133 as in claim 5, Fig. 1 and col.5 5th ¶ with control via input/output X5 “The electronic shutter can be actuated by processing logic 101 via input/output X5. Input/output X5 may include digital input/output lines as well as a data bus. Image pixel array 170 is communicatively coupled to processing logic 101 to send the captured infrared images to processing logic 101 for further processing” with col.6 3rd ¶ to col.7 1st ¶ “image pixel array 170 may initiate two image captures” with “The first image capture measures the amplitude of exit signal 143 by measuring the infrared light from exit signal 143 interfering with the light from reference wavefront 157 while the directional ultrasonic emitter 115 of FIG. 1 is off” and “The second image capture measures the interference of reference wavefront 157 with exit signal 143 when directional ultrasonic emitter 115 is activated and focused on voxel 133” with col.6 3rd ¶ to col.7 1st ¶ “Therefore, after the difference between the first and second image capture with the initial holographic pattern driven onto display 110 is calculated, the initial holographic pattern may be iterated to determine if a second holographic pattern driven on display 110 generates an even greater difference (measured by amplitude and/or phase) between a first and second image capture”).
Regarding claim 8, Jepsen teaches the optical structure includes a filter configured to pass the narrow-band infrared wavelength of the infrared illumination signal while blocking ambient light (Fig. 1 and col.5 2nd ¶, filter 173 with “Infrared filter 173 may be a bandpass filter with a bandwidth of four nanometers centered around the frequency of monochromatic IR light emitted by emitters 105 and 155” therefore rejecting ambient light).
th ¶ infrared laser diode 105, wherein “IR emitter 105 is an infrared laser diode that emits monochromatic infrared light” with “Monochromatic light may be defined as light within a 4 nm frequency band”, illuminating the tissue “diffuse medium 130” via IR director 103 via display 110 (col.3 7th ¶) and col.4 last ¶ “IR emitter 155 emits an infrared light that shares the same characteristics as the infrared light emitted by IR emitter 105. IR emitter 105 and IR emitter 155 may be identical emitters” with emitter 155 coupled to the IR director 153).
Regarding claim 10, Jepsen teaches wherein an illumination aperture receives the infrared illumination signal from a first optical fiber optically coupled to an output of the infrared laser, the illumination aperture configured to illuminate the tissue with the infrared illumination signal (Fig. 1 and col.3 6th ¶ “When processing logic 101 turns on IR emitter 105, infrared light propagates into IR director 103. IR director 103 may be a light guide” with col.3 7th “Steerable infrared beams can be generated by display 110” with col.4 3rd ¶ “As infrared holographic imaging signal 123 propagates through diffuse medium 130 and at least a portion of it propagates through voxel 133), and wherein a reference aperture receives the infrared reference beam from a second optical fiber optically coupled to the output of the infrared laser, the reference aperture configured to provide the infrared reference beam to the optical structure (Fig. 1 and col. 4 last ¶ IR director 153 as reference aperture receiving the IR light from IR emitter 155 with “when processing logic 101 activates the IR emitter, the infrared light emitted by the IR emitter travels through the fiber optics to illuminate both IR director 103 and 153” with “The diffractive grating can be embedded within a transparent material of the IR director 153 so that it redirects a specific wavelength of IR light received from a particular angle” for IR director 153).
rd ¶ Image pixel array 170 may be implemented with ... a CMOS (Complimentary Metal-Oxide-Semiconductor) image sensor”).

Regarding independent claim 13, as discussed for claim 1, Jepsen teaches 
an imaging device (optical systems, device and method for holographic imaging towards tomographic/3D imaging as in Title and abstract col.2 2nd ¶) comprising: an optical structure configured to receive infrared light having a narrow-band infrared wavelength, wherein the optical structure is configured to facilitate an interference of a received infrared reference beam and the received infrared light, the infrared reference beam also having the narrow-band infrared wavelength (Fig. 1 complex IR emitter 155 with IR director 153 and col.6 3rd ¶ to col.7 1st ¶  emitter 155 providing the reference beam and IR director facilitating the interference of the IR reference front 175 and the incident beam 143 “The phase of exit signal 143 can also be determined by analyzing the amplitude of different pixel groups that show interference patterns of exit signal 143 interfering with reference wavefront 157”, wherein col.4 last ¶ “IR emitter 155 emits an infrared light that shares the same characteristics as the infrared light emitted by IR emitter 105. IR emitter 105 and IR emitter 155 may be identical emitters” with col.3 6th ¶ infrared laser diode 105, wherein “IR emitter 105 is an infrared laser diode that emits monochromatic infrared light” with “Monochromatic light may be defined as light within a 4 nm frequency band” illuminating the tissue “diffuse medium 130” via IR director 103 via display 110 (col.3 7th ¶)); a sensor configured to receive the interference of the infrared reference beam and the received infrared light from the optical structure (Fig. 1 image pixel array 110 and col.5 5th ¶ with control via input/output X5 “The electronic shutter can be actuated by processing logic 101 via input/output X5. Input/output X5 may include digital input/output lines as well as a data bus. Image pixel array 170 is communicatively coupled to processing logic 101 to send the captured infrared images to processing logic 101 for further processing” with col.6 3rd ¶ to col.7 1st ¶ “image rd ¶ to col.7 1st ¶ “Therefore, after the difference between the first and second image capture with the initial holographic pattern driven onto display 110 is calculated, the initial holographic pattern may be iterated to determine if a second holographic pattern driven on display 110 generates an even greater difference (measured by amplitude and/or phase) between a first and second image capture”);and39Attorney Docket No.: OPENWP 118 processing logic configured to execute operations including (Fig. 1 processing logic 101): capturing first data from the sensor while an infrared illumination signal illuminates a diffuse medium and an ultrasonic signal is propagating through the diffuse medium; capturing second data from the sensor while the infrared illumination signal illuminates the diffuse medium and the ultrasonic signal is not propagating through the diffuse medium; and generating a difference signal based on the second data and the first data (Fig.1 and col.5 5th ¶ with control via input/output X5 “The electronic shutter can be actuated by processing logic 101 via input/output X5. Input/output X5 may include digital input/output lines as well as a data bus. Image pixel array 170 is communicatively coupled to processing logic 101 to send the captured infrared images to processing logic 101 for further processing” with col.6 3rd ¶ to col.7 1st ¶ “image pixel array 170 may initiate two image captures “ with “the first image capture measures the amplitude of exit signal 143 by measuring the infrared light from exit signal 143 interfering with the light from reference wavefront 157 while the directional ultrasonic emitter 115 of FIG. 1 is off” and “The second image capture measures the interference of reference wavefront 157 with exit signal 143 when directional ultrasonic emitter 115 is activated and focused on voxel 133” and col.6 3rd ¶ to col.7 1st ¶ “Therefore, after the difference between the first and second image capture with the 

Regarding the dependent claims 14, 16-20, all the elements of these claims are instantly anticipated by Jepsen.
Regarding claim 14, Jepsen teaches incorporating the difference signal as a voxel value in a composite image of the diffuse medium (col.10 2nd ¶ “To generate a composite image of diffuse medium 130, multiple voxels of diffuse medium 130 can be imaged by imaging system 100 of FIG. 1”).
Regarding claim 16, Jepsen teaches, as discussed above, the optical structure includes a bandpass filter that passes the narrow-band infrared wavelength and blocks ambient light (Fig. 1 and col.5 2nd ¶, filter 173 with “Infrared filter 173 may be a bandpass filter with a bandwidth of four nanometers centered around the frequency of monochromatic IR light emitted by emitters 105 and 155” therefore rejecting ambient light).
Regarding claim 17, Jepsen teaches, as discussed above, an ultrasonic emitter configured to direct the ultrasonic signal into the diffuse medium (Fig. 1 ultrasonic emitter 115 and col.4 2nd ¶ “Processing logic 101 is coupled to drive directional ultrasonic emitter 115 to focus ultrasonic signal 117 to different locations in three-dimensional space via output X1, in the illustrated embodiment. The directional ultrasonic emitter 115 can be driven to focus an ultrasonic signal to voxel 133 in three-dimensional diffuse medium 130, for example”).
Regarding claim 18, Jepsen teaches, as discussed above, the ultrasonic emitter is a directional ultrasonic emitter coupled to be driven by the processing logic, and wherein the processing logic is configured to drive the ultrasonic emitter to direct the ultrasonic signal to different voxels in the diffuse medium (Fig. 1 ultrasonic emitter 115 and col.4 2nd ¶ “Processing 
Regarding claim 19, Jepsen teaches the sensor includes a two-dimensional image pixel array (Fig. 1 and col.5 4th ¶ “the image pixel array 170 is 1920 pixels by 1080 pixels”), and wherein the first data includes a first infrared holographic image captured by the two-dimensional image pixel array, and wherein the second data include a second infrared holographic image captured by the two-dimensional image pixel array (Fig. 1 image pixel array 110 and col.5 5th ¶ with control via input/output X5 “The electronic shutter can be actuated by processing logic 101 via input/output X5. Input/output X5 may include digital input/output lines as well as a data bus. Image pixel array 170 is communicatively coupled to processing logic 101 to send the captured infrared images to processing logic 101 for further processing” with col.6 3rd ¶ to col.7 1st ¶ “image pixel array 170 may initiate two image captures “ with “The first image capture measures the amplitude of exit signal 143 by measuring the infrared light from exit signal 143 interfering with the light from reference wavefront 157 while the directional ultrasonic emitter 115 of FIG. 1 is off” and “The second image capture measures the interference of reference wavefront 157 with exit signal 143 when directional ultrasonic emitter 115 is activated and focused on voxel 133” and col.6 3rd ¶ to col.7 1st ¶ “Therefore, after the difference between the first and second image capture with the initial holographic pattern driven onto display 110 is calculated, the initial holographic pattern may be iterated to determine if a second holographic pattern driven on display 110 generates an even greater difference (measured by amplitude and/or phase) between a first and second image capture”).
Regarding claim 20, Jepsen teaches the diffuse medium is a tissue (col.2 line 40-41 “a voxel of a diffuse medium (e.g. a brain or tissue)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jepsen (USPN 9730649 B1; Pat.Date 08/15/2017; Fil.Date 09/13/2016) as applied to claims 4-10, 12 and further in view of Alford et al. (USPN 20190269331 A1; Pub.Date 09/05/2019; Fil.Date 02/04/2019).
Jepsen teaches devices as set forth above.
Regarding claim 11, Jepsen teaches that the IR director 153 is the optical structure [...includes a beam splitter configured...] to direct the infrared reference beam to the image pixel array, and wherein the infrared exit signal propagates through the IR director 153 [...the beam splitter...] to interfere with the infrared reference beam (Fig. 1 and col.6 3rd ¶ to col.7 1st ¶  emitter 155 providing the reference beam and IR director facilitating the interference of the IR reference front 175 and the incident beam 143 “The phase of exit signal 143 can also be determined by 
Jepsen does not specifically teach the optical structure including a beam splitter configured to perform the function of the IR director 153 as described by Jepsen as in claim 11.
However, Alford teaches within the same field of endeavor of ultrasound modulated optical tomography (Title and abstract and Figs. 1-2) the use of an interferometer (Fig. 3A) including a bema splitter (Fig.3A light combiner 158) wherein the light combiner is including a beam splitter (Fig.10A element 58 with beam splitter, as used for forming the interference patterns between the incident reference beam 42 and the untagged light 46 from the sample and between the incident reference and the tagged light 44 from the sample as modulated or not by the ultrasound beam and the interference patterns being directed to the imaging array SLM/lock-in camera unit) reading on the optical structure includes a beam splitter configured to direct the infrared reference beam to the image pixel array, and wherein the infrared exit signal propagates through the beam splitter to interfere with the infrared reference beam as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jepsen adapted with the optical structure including a beam splitter configured to direct the infrared reference beam to the image pixel array, and wherein the infrared exit signal propagates through the beam splitter to interfere with the infrared reference beam, since one of ordinary skill in the art would recognize that using a beam splitter for combining two incident light been to produce interference patterns to image was known in the art as taught by Alford. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Alford and Jepsen teach the development and use of ultrasound modulated tomographic device. The motivation would have been to ideally provide an easier and good separation between tagged and untagged light samples, as suggested by Alford ([0010]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jepsen (USPN 9730649 B1; Pat.Date 08/15/2017; Fil.Date 09/13/2016) as applied to claim 13, 14, 16-20 and further in view of Gross (2017 Applied Optics 56:1846-1854; Pub.Date 2017) and in view of Farahi et al. (2010 Photonics Global Conference 2010 3pages; Pub.Date 2010).
Jepsen teaches a device as set forth above.
Jepsen further teaches that the image pixel array 170 receives only incident photons having the wavelength of the laser 105 since an infrared filter 173 is placed in front of the image pixel array 170 (abstract and col.5 2nd ¶ “Infrared filter 173 passes the wavelength of infrared light emitted by IR emitters 105 and IR emitter 155 and rejects other light wavelengths”) with the laser emission being within a narrow band (col.3 6th ¶ infrared laser diode 105, wherein “IR emitter 105 is an infrared laser diode that emits monochromatic infrared light” with “Monochromatic light may be defined as light within a 4 nm frequency band”). 
Jepsen does not specifically teach the difference signal represents a drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength as in claim 15.
However, Gloss teaches within the same field of endeavor for ultrasound modulated optic tomography (Title and abstract) that the ultrasound tagged photons incident on the voxels where ultrasound pulses are focused on are frequency shifted with the frequency of the ultrasound waveform (p. 1847 col.1 6th ¶ “The sample is explored by a US (ultrasonic) beam of frequency ωUS. The light transmitted by the sample is exhibited to components. The first component at ωT = ωL + ωUS is weak (∼10−2 to 10−4 in power) and corresponds to the tagged photons that interacted with the US beam. The second component at ωU = ωL is the main one (≃100% in power). It corresponds to untagged photons that have not interacted with US”). Additionally, Farahi teaches within the same field of imaging (Title and abstract and Fig. 1) performing photorefractive st ¶ “through its interaction with US, is converted into an intensity modulation. We can perform this photorefractive holography either to detect untagged photons [7,9] or tagged photons [8]” and “In our present setup, the reference beam is tuned to interfere with the un-tagged photons of the object beam and we apply a short burst of US to get resolved information along the US beam propagation direction [12]”) and also teaches a drop in the amount of un-tagged photons (p.2 col.1 1st ¶  “When the US burst interacts with scattered light, it creates tagged photons, resulting into a decrease of the un-tagged photons quantity”), and since Jepsen teaches the sensing of only the photons which have not been tagged by the US focused beam as discussed above, therefore the difference recorded by the image pixel array for the device of Jepsen would correspond to a decrease in photon since those tagged photons as modulated by the US focused beam would have a wavelength shifted by the ultrasound wavelength and be filtered ot by the filter 173 of Jepsen, reading, therefore, on the difference signal represents a drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength (col.3 6th ¶ infrared laser diode 105, wherein “IR emitter 105 is an infrared laser diode that emits monochromatic infrared light” with “Monochromatic light may be defined as light within a 4 nm frequency band” with col.5 2nd ¶ filter 173 with “Infrared filter 173 may be a bandpass filter with a bandwidth of four nanometers centered around the frequency of monochromatic IR light emitted by emitters 105 and 155”) considering the conservation of energy law for a constant energy provided by the laser 105. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Jepsen adapted with the difference signal represents a drop in the received infrared light interfering with the infrared reference beam due to the ultrasonic signal wavelength-shifting the infrared illumination signal outside of the narrow-band infrared wavelength, since one of ordinary skill in the art would recognize that using th ¶ with measuring either tagged or untagged photons, Fig.2) with optimization as suggested by Jepsen (col.6 last ¶ “maximize the difference”).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (2010 PhD thesis Texas A&M 184 pages; Pub.Date 2010) teaches the generic development of the ultrasound modulated optical tomography for holography imaging (Title, abstract) with the generic experimental device (Fig. 2.7) with pulsed ultrasounds are used to tag photons passing through a diffuse medium when ultrasounds are applied and leaving the photons untagged when the ultrasounds are off, wherein tagged and untagged photons are directed to interfere with a reference light being from the same laser used for excitation of the diffuse medium. Zhang teaches (p.31) that “From the perspective of energy conservation, the decrease in the energy of the un-modulated light is equal to the increase of the energy in all modulated components” wherein the un-modulated photons are untagged photons and the modulated light/components are the ultrasound modulated photons. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785